DETAILED ACTION

The claims 1-3, 6, 7, 9, 11, 12, and 15 are pending.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 10-13-2021 have been fully considered but they are not persuasive. 

A.  Applicant's argument with respect to claims 8-10, 12, 14-15 and 18, has misconstrued the examiner's position regarding client to create a new website.  Ding teaches in response to a single request from a client to create a new website based on a source folder, (i.e., section 0058 teaches requests to web server to create website; for further clarification the abstract teaches a content publishing system which publishes content to multiple sites at once.  This is clearly teaching creating a new website with the content stored; see also section 0157).  Thus Ding still meet the scope of the limitations as currently claimed.

each of the first respective item representatives and the second respective item representatives comprises at least a text block and an image.  However, Ding teaches each of the first respective item representatives and the second respective item representatives comprises at least a text block and an image, (i.e., section 0082 teaches subtitles or text block; section 0174 teaches descriptions or text boxes; section 0144 teaches descriptions or text boxes; section 0177 teaches images). Thus Ding still meet the scope of the limitations as currently claimed.

C. Applicant's argument with respect to claims 8-10, 12, 14-15 and 18, has misconstrued the examiner's position regarding the new website is automatically generated without any user input to specify any of the size, position, type, or appearance of any of the first respective item representatives or the second respective item representatives. However, Ding teaches the new website is automatically generated without any user input to specify any of the size, position, type, or appearance of any of the first respective item representatives or the second respective item representatives, (i.e., section 0002 teaches automatically publishing content items; this clearly does not involve user specificity since the system determines all necessary parameters; section 

D. Applicant's argument with respect to claims 8-10, 12, 14-15 and 18, has misconstrued the examiner's position regarding Ding further teaches creating a first sub-folder and a second sub-folder within the source folder; adding one or more first content items to the first sub-folder, adding one or more second content items to the second sub-folder.  However, Ding further teaches creating a first sub-folder and a second sub-folder within the source folder; adding one or more first content items to the first sub-folder, adding one or more second content items to the second sub-folder, (i.e., section 0053 teaches content for publication sites are subdivided into subsites; section 0132 teaches having multiple folders and file system directories; folders). Thus Ding still meet the scope of the limitations as currently claimed.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or 

Claims 1, 3, 6, 7, 9, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ding et al. (US 20180032479 A1).

With respect to claim 1, Ding teaches creating a source folder on a server, (i.e., sections 0051-0052 teaches contexts and a placeholder which teaches source folder.).  Ding teaches in response to a single request from a client to create a new website based on a source folder, (i.e., section 0058 teaches requests to web server to create website).  Ding teaches automatically generating the new website and a new website URL, (i.e., (i.e., section 00587 teaches create new context; section 0087 teaches request to create context including attributes and other metadata including URL; section 0091 teaches context maybe web pages; section 0132 teaches URL includes source folder identifier). Ding teaches the new website comprises a first respective item representative for each of the one or more first content items and a second item representative for each of the one or more second content items, (i.e., section 0083 teaches subsites which teaches item representatives). Ding teaches each of the first respective item representatives appears in a first section of the new website and each of the second respective items representatives appears in a second section of the new website, (i.e., section 0083 teaches that each subsite is displayed in a separate section within a  Ding teaches each of the first respective item representatives and the second respective item representatives comprises at least a text block and an image, (i.e., section 0082 teaches subtitles or text block; section 0177 teaches images). Ding teaches the new website is automatically generated without any user input to specify any of the size, position, type, or appearance of any of the first respective item representatives or the second respective item representatives, (i.e., section 0002 teaches automatically publishing content items; section 0083 teaches subsites which teaches item representatives). Ding further teaches creating a first sub-folder and a second sub-folder within the source folder; adding one or more first content items to the first sub-folder, adding one or more second content items to the second sub-folder, (i.e., section 0053 teaches content for publication sites are subdivided into subsites; section 0132 teaches having multiple folders and file system directories; folders). 

With respect to claim 3, Ding teaches wherein the plurality of items comprise at least one note item, (i.e., a note item as defined by the specification includes lists like grocery lists section 0060 teaches a list in this case a playlist; section 0067 teaches a bulleted list). 

With respect to claim 6, Ding teaches wherein the first sub-folder and the second sub-folders are not nested, (i.e., section 0132 teaches 

With respect to claim 7, Ding teaches further comprising the steps of: receiving, by the server from the client, a user-initiated request to add, delete, or change the one or more first content item within the source folder, (i.e., section 0120 teaches adding). Ding teaches regenerating, by the server, at least part of the website based on the added, deleted, or changed one or more first content item within the source folder, (i.e., fig. 4; section 0073 teaches publishing generated websites; section 0078 teaches generating websites; section 0143 teaches generating and sending URL).  

With respect to claim 9, Ding teaches wherein the website is written in a scripting language that instructs a web browser to fetch the one or more first content items from the server and render them on a display, (i.e., section 0066 teaches using scripts; see also 0069 ).

With respect to claim 15, Ding teaches wherein the request further comprises at least one of: a name; a subtitle; a description; or an image URL, (i.e., section 0058 teaches type being external link). .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (US 20180032479 A1) in view of Shetty et al. (US 20140149794 A1).

With respect to claim 11, Ding discloses the claimed subject matter as discussed above except a token associated with the source folder.  However, Shetty teaches a token associated with the source folder, 

With respect to claim 12, Ding disclose the claimed subject matter as discussed above except wherein the token comprises a UUID.  However, Shetty teaches wherein the token comprises a UUID, (i.e., section 0103 teaches UUID) in order to store objects in an object storage system (abstract).  Therefore, based on Ding in view of Cameron and further in view of Shetty, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Shetty to the system of Ding in order to store objects in an object storage system.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (US 20180032479 A1) in view of Ben-Aharon et al. (US 20150310124 A1).

With respect to claim 2, Ding discloses the claimed subject matter as discussed above except the server automatically determines a layout of each respective first item representatives and each respective second item representative within the website.  However, Ben-Aharon teaches the server automatically determines a layout of each respective first item representatives and each respective second item representative within the website, (i.e., section 0077 teaches automatically determining or adapting layout for webpage) in order to build a website (abstract). Therefore, based on Ding in view of Ben-Aharon, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Ben-Aharon to the system of Ding in order to build a website.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL MESA
Examiner
Art Unit 2447



/George C Neurauter, Jr./Primary Examiner, Art Unit 2447